



UPLAND SOFTWARE, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into as of
March 22, 2017 (the “Effective Date”) by and between Upland Software, Inc., a
Delaware corporation (the “Company”), and Timothy Mattox (“Executive”).
RECITALS
WHEREAS, the Company and Executive desire to memorialize the terms of employment
of Executive as of the Effective Date.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Duties and Scope of Employment.
(a)    Positions and Duties. As of the Effective Date, Executive will continue
to serve as President and Chief Operating Officer of the Company. The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.” During the Employment Term, Executive will render such
business and professional services in the performance of Executive’s duties as
are customarily associated with Executive’s positions within the Company and
Executive agrees to perform such other duties and functions as shall from time
to time be reasonably assigned or delegated to Executive by the Board of
Directors (the “Board”).
(b)    Obligations. During the Employment Term, Executive will perform
Executive’s duties faithfully and to the best of Executive’s ability and will
devote Executive’s full business efforts and time to the Company. During the
Employment Term, Executive agrees to devote substantially all of his business
time to the Company and shall not engage in any other material employment,
occupation or consulting activity with material remuneration without the prior
written consent of the Board.
2.    At-Will Employment. Executive and the Company agree and acknowledge
Executive’s employment with the Company constitutes “at-will” employment.
Executive and the Company further agree and acknowledge that this employment
relationship (and the Employment Term) may be terminated at any time, with or
without cause or good reason, at the option of either Executive or the Company.
Executive understands and agrees that neither Executive’s job performance nor
promotions, commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of Executive’s employment with the Company.
3.    Compensation.
(a)    Base Salary. During the Employment Term, the Company will pay Executive
as compensation for Executive’s services a base salary at the annualized rate of
$325,000 (the “Base


-1-

--------------------------------------------------------------------------------





Salary”). The Base Salary will be paid in regular installments in accordance
with the Company’s normal payroll practices (subject to required withholding).
During the Employment Term, Executive’s compensation shall be reviewed by the
Board from time to time and at least once every 12 months. Any increase or
decrease in Base Salary (together with the then existing Base Salary) shall
serve as the “Base Salary” under this Agreement. The first and last payment will
be adjusted, if necessary, to reflect a commencement or termination date other
than the first or last working day of a pay period.
(b)    Target Bonus. During the Employment Term, Executive will be eligible to
receive an annual bonus of up to 100% of Executive’s Base Salary, less
applicable withholdings, upon achievement of performance objectives to be
determined by the Board in its sole discretion, which shall be based upon, among
other things, achievement of revenue, acquisition and EBITDA targets (the
“Target Bonus”). Any Bonus will be earned only if the Company achieves the
annual performance objectives during the designated time period and Executive is
continuously employed by the Company on the date that such performance
objectives are achieved. The Company shall pay such Bonus at the same time as
bonuses are normally paid to senior management, unless the Board approves an
exception for payment of a particular bonus on a case by case basis, but in any
event, any earned Bonus shall be paid no later than two months and 15 days after
the end of the Company’s taxable year in which such Bonus was earned.
(c)    Equity. Executive shall be entitled to receive annual equity grants of
stock as determined appropriate by a duly-appointed committee of the Company’s
board of directors.
4.    Employee Benefits. During the Employment Term, Executive will be entitled
to participate in the employee benefit plans currently and hereafter maintained
by the Company of general applicability to other senior executives of the
Company. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.
5.    Vacation. Executive will be entitled to paid vacation generally applicable
to the senior executives of the Company, in accordance with the Company’s
vacation policy.
6.    Business Expenses. During the Employment Term, the Company will reimburse
Executive for reasonable travel, entertainment and other expenses incurred by
Executive in the furtherance of or in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time (the “Expense
Reimbursement”).
7.    Severance.
(a)    For Cause Termination by the Company; Voluntary Termination without Good
Reason by Executive. If the Company terminates Executive’s employment for Cause
or if Executive terminates Executive’s employment voluntarily without Good
Reason, then Executive will (i) receive the earned but unpaid compensation and
earned but unpaid Bonus through the date of termination, (ii) any accrued but
unpaid vacation pay for the fiscal year during which the termination occurs and
Expense Reimbursement and (iii) not receive any other compensation or benefits
from the Company except as may be required by law or in accordance with
established Company plans and policies; provided, however, nothing herein shall
be deemed to alter or affect Executive’s vested rights in any pension, 401(k) or
other benefit plan with the Company, if any.


-2-

--------------------------------------------------------------------------------





(b)    Termination Without Cause by the Company; Termination For Good Reason by
Executive. If the Company terminates Executive’s employment without Cause or if
Executive terminates Executive’s employment for Good Reason, then Executive
shall be entitled to receive (i) any earned but unpaid compensation, earned but
unpaid Bonus, and accrued but unpaid vacation pay and any Expense Reimbursement,
(ii) severance in the form of continuation of Executive’s Base Salary in effect
on the effective date of termination for a period of twelve (12) months after
the date of such termination to be paid periodically in accordance with the
Company’s normal payroll practices, and (iii) reimbursement of any health care
benefit continuation premiums for a period of twelve (12) months after the date
of such termination, provided Executive timely elects continuation of coverage
under COBRA or applicable state law; provided, further, that such COBRA premium
reimbursements set forth in clause (iii) shall terminate upon commencement of
new employment by an employer that offers health care coverage to its employees
and Executive shall be required to notify the Company of such other employment
prior to the effective date thereof. Notwithstanding the foregoing, upon
Executive’s material breach of this Agreement or the Proprietary Information
Agreement (as defined in Section 11), the Company shall no longer be obligated
to pay any amounts set forth in clauses (ii) and (iii), and Executive shall not
be entitled to receive any further monthly installments of the severance
payments set forth in clauses (ii) and (iii).
(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the final regulations and any
guidance promulgated thereunder (“Section 409A”) at the time of Executive’s
termination (other than due to death), and the severance payable to Executive,
if any, pursuant to this Agreement, when considered together with any other
severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following
Executive’s termination of employment, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s termination of employment. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following his termination but prior to
the six (6) month anniversary of his termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
(ii)    Any amount paid under the Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of Section 7(c)(i) above.
(iii)    Any amount paid under the Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the


-3-

--------------------------------------------------------------------------------





Treasury Regulations that does not exceed the Section 409A Limit shall not
constitute Deferred Compensation Separation Benefits for purposes of Section
7(c)(i) above. For purposes of this Section 7(c), “Section 409A Limit” will mean
the lesser of two (2) times: (A) Executive’s annualized compensation based upon
the annual rate of pay paid to Executive during the Company’s taxable year
preceding the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.
8.    Death or Disability. The Employment Term and Executive’s employment shall
terminate upon Executive’s death or Disability. Upon termination of Executive’s
employment for either death or Disability, Executive or Executive’s estate, as
the case may be, shall be entitled to receive any earned but unpaid
compensation, earned but unpaid Bonus, and accrued but unpaid vacation pay and
any Expense Reimbursement. Further, any equity grants which are unvested at the
time of the termination of the Executive’s employment due to death or Disability
shall automatically accelerate and become fully vested effective upon the date
of such termination. Upon termination of Executive’s employment due to death or
Disability pursuant to this Section 8, Executive or Executive’s estate, as the
case may be, shall have no further rights to any compensation or any other
benefits under this Agreement except as explicitly provided herein. All other
benefits, if any, due Executive following Executive’s termination for death or
Disability shall be determined in accordance with established Company plans and
practices.
9.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 9, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive's severance and other benefits will be either: (i)
delivered in full, or (ii) delivered as to such lesser extent which would result
in no portion of such severance and other benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance and other benefits, notwithstanding
that all or some portion of such severance and other benefits may be taxable
under Section 4999 of the Code. Unless the Company and Executive otherwise agree
in writing, any determination required under this Section 9 will be made in
writing by the Company’s independent public accountants immediately prior to a
Change of Control (the “Accountants”), whose determination will be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 9, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 9. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 9. In the event the Accountants
determine that this Section 9 requires a reduction in Executive's severance or
other benefits, the reduction will occur in the following order: reduction of
cash payments; reduction of employee benefits; cancellation of accelerated
vesting of equity awards; cancellation of equity awards that are considered to
be contingent upon the Change of Control transaction. If Executive fails to make
an appropriate reduction election within the reasonable


-4-

--------------------------------------------------------------------------------





time period determined by the Board, in its sole discretion, the order of
reduction shall be determined by the Board.
10.    Definitions.
(a)    Change of Control. For purposes of this Agreement, “Change of Control”
means (X) the acquisition of the Company by another entity by means of any
transaction or series of related transactions (including, without limitation,
any merger, consolidation or other form of reorganization in which outstanding
shares of the Company are exchanged for securities or other consideration
issued, or caused to be issued, by the acquiring entity or its subsidiary, but
excluding any transaction effected primarily for the purpose of changing the
Company’s jurisdiction of incorporation), unless the Company’s stockholders of
record as constituted immediately prior to such transaction or series of related
transactions will, immediately after such transaction or series of related
transactions hold at least a majority of the voting power of the surviving or
acquiring entity or (Y) a sale of all or substantially all of the assets of the
Company.
(b)    Cause. For purposes of this Agreement, “Cause” means (i) Executive’s
willful failure to perform the duties and obligations of Executive’s position
with the Company; (ii) any material act of personal dishonesty, fraud or
misrepresentation taken by Executive which was intended to result in substantial
gain or personal enrichment of Executive at the expense of the Company;
(iii) Executive’s violation of a federal or state law or regulation applicable
to the Company’s business which violation was or is reasonably likely to be
materially injurious to the Company; (iv) Executive’s conviction of, or plea of
nolo contendere or guilty to, a felony under the laws of the United States or
any State, excluding felonies for minor traffic violation and vicarious
liability (so long as Executive did not know of the felony and did not willfully
violate the law); or (v) Executive’s material breach of the terms of this
Agreement or the Proprietary Information Agreement (as defined in Section 11).
(c)    Good Reason. For purposes of this Agreement, “Good Reason” means,
(i) without Executive’s consent, a material reduction of Executive’s duties or
responsibilities relative to Executive’s duties or responsibilities as in effect
immediately prior to such reduction; provided, however, any reduction in
Executive’s duties or responsibilities resulting solely from the Company being
acquired by and made a part of a larger entity (as, for example, when a chief
executive officer becomes an employee of the acquiring corporation following a
Change of Control but is not the chief executive officer of the acquiring
corporation) shall not constitute Good Reason; (ii) without Executive’s written
consent, a material reduction in the Base Salary of Executive as in effect
immediately prior to such reduction, unless such reduction is part of a
reduction in expenses generally affecting senior executives of the Company;
(iii) without Executive’s consent, a material reduction by the Company in the
kind or level of employee benefits to which Executive was entitled immediately
prior to such reduction, with the result that Executive’s overall benefits
package is materially reduced, unless such reduction is part of a reduction in
benefits generally affecting senior executives of the Company or (iv) without
Executive’s consent, his relocation to a facility or a location more than
twenty-five (25) miles from his present working locations (currently Austin,
Texas). Good Reason shall not exist unless Executive provides (i) notice to the
Company within ninety (90) days of the initial existence of the condition
triggering Good Reason and (ii) the Company the opportunity of at least thirty
(30) days to cure such condition.


-5-

--------------------------------------------------------------------------------





(d)    Disability. For purposes of this Agreement, “Disability” means
Executive’s inability to perform Executive’s duties due to Executive’s physical
or mental incapacity, as reasonably determined by the Board or its designee, for
an aggregate of 180 days in any 365 consecutive day period.
11.    Confidential Information. Executive confirms Executive’s obligations
under the Employee Proprietary Information Agreement entered into by the Company
and Executive on or about March 22, 2017 (the “Proprietary Information
Agreement”).
12.    Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. None of the obligations of Executive under this Agreement may
be assigned or transferred. Any other attempted assignment, transfer, conveyance
or other disposition of Executive’s right to compensation or other benefits will
be null and void.
13.    Notices. All notices, requests, demands and other communications called
for under this Agreement shall be in writing and shall be delivered personally
by hand or by courier, mailed by United States first-class mail, postage
prepaid, or sent by facsimile directed to the party to be notified at the
address or facsimile number indicated for such party on the signature page to
this Agreement, or at such other address or facsimile number as such party may
designate by ten (10) days’ advance written notice to the other parties hereto.
All such notices and other communications shall be deemed given upon personal
delivery, three (3) days after the date of mailing, or upon confirmation of
facsimile transfer.
14.    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement will continue in full force and effect without said
provision.
15.    Arbitration.
(a)    Executive agrees that any dispute or controversy arising out of, relating
to, or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
binding arbitration to be held in Austin, Texas in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator will
be final, conclusive and binding on the parties to the arbitration. Judgment may
be entered on the arbitrator’s decision in any court having jurisdiction.
(b)    The arbitrator(s) will apply Texas law to the merits of any dispute or
claim, without reference to rules of conflicts of law. The arbitration
proceedings will be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby consents to the


-6-

--------------------------------------------------------------------------------





personal jurisdiction of the state and federal courts located in Texas for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.
(c)    EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.
16.    Term. The term of this Agreement shall commence on the Effective Date and
continue until the earlier of (i) the third anniversary of the Effective Date,
or (ii) or the end of the Employment Term. Notwithstanding the foregoing,
Sections 2 and 7 – 21 of this Agreement shall survive any such termination or
expiration.
17.    Integration. This Agreement, together with any Restricted Stock Award or
Option agreements outstanding on the Effective Date, the Proprietary Information
Agreement, and the Indemnification Agreement between the Company and Executive,
represents the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. To the extent that any provision of the Proprietary
Information Agreement conflicts with a provision of this Agreement, this
Agreement shall control. No waiver, alteration or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto.
18.    No Waiver. Other than expressly set forth herein, nothing in this
Agreement constitutes or shall be deemed to constitute a waiver of, or otherwise
reduce, affect or impair, any of the rights or remedies available to Executive
under any applicable law or at equity, all of such rights or remedies being
hereby expressly reserved.
19.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
20.    Governing Law; Consent to Personal Jurisdiction. THIS AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD FOR CONFLICTS OF LAWS
PRINCIPLES. SUBJECT TO THE ARBITRATION PROVISION IN SECTION 14, I HEREBY
EXPRESSLY CONSENT TO THE PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS
LOCATED IN TEXAS FOR ANY LAWSUIT FILED THERE AGAINST ME BY THE COMPANY
CONCERNING MY EMPLOYMENT OR THE TERMINATION OF MY EMPLOYMENT OR ARISING FROM OR
RELATING TO THIS AGREEMENT.
21.    Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, Executive has had sufficient time


-7-

--------------------------------------------------------------------------------





to, and has carefully read and fully understands all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.
[signature page follows]

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
“COMPANY”
Upland Software, Inc.
By:    /s/ David May    
Name: David May    
Title: Director    


“EXECUTIVE”
/s/ Timothy Mattox    
Timothy Mattox




-8-